Filed:   July 3, 1997


                  UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 96-7285
                            (CA-96-608-AM)



Michael Edward Cooper,

                                               Petitioner - Appellant,

         versus

Ronald J. Angelone,

                                                Respondent - Appellee.




                              O R D E R


    The Court amends its opinion filed June 5, 1997, as follows:

    On the cover sheet, section 4 -- the decided date is corrected
to read June 5, 1997.
                                       For the Court - By Direction



                                             /s/ Patricia S. Connor

                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7285



MICHAEL EDWARD COOPER,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-608-AM)


Submitted:   May 29, 1997                   Decided:   June 5, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Michael Edward Cooper, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Michael Edward Cooper seeks to appeal the district court's

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1997). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the
reasoning of the district court. Cooper v. Angelone, No. CA-96-608-
AM (E.D. Va. July 9, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                3